Citation Nr: 1202901	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-34 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1997 to May 1997 and from July 2000 to October 2005, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in May 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

After a review of the Veteran's file, the Board determines that additional development is needed for a fair adjudication of the Veteran's claim.

In March 2010, the Veteran testified that he was first treated for low back pain at the VA Medical Center in Dallas, beginning in December 2005.  In November 2006, a physician stated that the Veteran was treated for complaints of low back pain and muscle spasms beginning in December 2005.  However, the first record of VA medical treatment for low back pain contained in the file is dated in September 2006.  



Moreover, there are treatment records from the Dallas VA Medical Center for the period of October 2006 through January 2007 and records which purport to cover treatment from December 2005 through October 2006. 

Inasmuch as all VA medical records are constructively of record and should be considered and as the earliest treatment records available are most significant in a claim for service connection claims, additional efforts should be made to obtain VA records from 2005.

Accordingly, the case is REMANDED for the following action:


1.  Request records from December 2005 to December 2006 from the Dallas VA Medical Center and any consultation records of Dr. Aziz. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Then afford the Veteran a VA examination by an examiner other than the examiner, who conducted the examination in August 2010, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the currently diagnosed low back strain is related to an injury, disease, or event in service. 


In formulating the opinion, the VA examiner is asked to consider the following. 

The Board finds that the Veteran is competent to describe low back pain in service even though the service treatment records do not document any back complaints. 

The Veteran's file must be made available to the examiner for review.

3.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


